Citation Nr: 0618043	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  96-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the residuals of 
head trauma.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to March 25, 
2001.

3.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from March 25, 2001, to August 28, 2004.

4.  Entitlement to an effective date earlier than August 28, 
2004, for an evaluation of 100 percent for PTSD.

5.  Entitlement to an initial evaluation in excess of 20 
percent for a right shoulder disability (identified as 
limitation of motion of the right arm) prior to August 28, 
2004.

6.  Entitlement to an evaluation in excess of 40 percent for 
a right shoulder disability (identified as limitation of 
motion of the right arm) from August 28, 2004.

7.  Entitlement to an effective date earlier than August 28, 
2004, for an evaluation of 40 percent for a right shoulder 
disability (identified as limitation of motion of the right 
arm).

8.  Entitlement to an effective date earlier than August 28, 
2004, for the award of special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


	WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from: November 1950 to 
August 1952; November 1952 to March 1954; November 1955 to 
November 1958; and January 1959 to October 1959.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This matter was last before the Board in April 2004, at which 
time the issues then pending on appeal were remanded to the 
RO for the completion of additional development.  The Board 
is satisfied that all action requested on remand is now 
complete, such that it may proceed with a decision on those 
matters below.

As well, since the Board's April 2004 remand, additional 
issues have been added to this appeal.  As such, the Board 
has accordingly listed all matters now pending before it on 
the front page of this decision.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The competent medical evidence of record does not 
document the existence of any currently diagnosed head injury 
residuals that are etiologically related to the veteran's 
period of active service or manifested to a compensable 
degree within a year after his discharge from active service.  

3.  For the period of the claim prior to March 25, 2001, the 
competent medical evidence of record indicates that the 
veteran's PTSD was manifested by no more than occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

4.  For the period of the claim from March 25, 2001, to 
August 28, 2004, the competent medical evidence of record 
demonstrates that the veteran's PTSD was manifested by no 
more than occupational and social impairment, with 
deficiencies in most areas due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and the 
inability to establish and maintain effective relationships.

5.  The veteran initially filed a claim for service 
connection for PTSD on January 17, 1996, and in a June 1996 
rating decision, the RO granted the claim and assigned an 
initial disability of 10 percent; on appeal, the Board 
increased his initial PTSD rating to 30 percent in a November 
28, 1997, decision, but the veteran did not thereafter appeal 
that decision.  

6.  Based upon the current record, it is not factually 
ascertainable that the veteran's PTSD increased in severity 
to a level warranting the assignment of a 100 percent rating 
at any point prior to August 28, 2004.  

7.  From August 9, 1995, the veteran is in receipt of a 50 
percent rating for a right elbow disability (identified as 
malunion of the humerus with limitation of motion); the 
competent medical evidence of record further reflects that 
this disability involves impairment of the distal portion of 
the right humerus.

8.  From January 17, 1996, the veteran is also in receipt of 
an award of service connection for a right shoulder 
disability (identified as limitation of motion of the right 
arm), but the competent medical evidence of record does not 
reflect that this disability involves impairment of the 
proximal portion of the right humerus.

9.  For the period of the claim prior to August 28, 2004, the 
competent medical evidence of record indicates that the 
veteran's right shoulder disability was manifested by no more 
than painful limitation of motion of the dominant arm at 
shoulder level.

10.  For the period of the claim from August 28, 2004, the 
competent medical evidence of record establishes that the 
veteran's right shoulder disability was manifested by no more 
than limitation of motion of the dominant arm to 25 degrees 
from the side.  

11.  Based upon the current record, it is not factually 
ascertainable that the veteran's right shoulder disability 
warranted the assignment of a 40 percent rating for its level 
of symptomatology at any point prior to August 28, 2004.  

12.  Based upon the current record, it is not factually 
ascertainable that the veteran's overall level of service-
connected disability warranted entitlement to the award of 
special monthly compensation (SMC) at any point prior to 
August 28, 2004.


CONCLUSIONS OF LAW

1.  Residuals of head trauma were not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  For the period of the claim prior to March 25, 2001, the 
criteria for the assignment of an evaluation of 50 percent 
for post-traumatic stress disorder (PTSD) have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 
Part 4, including §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2005).

3.  For the period of the claim from March 25, 2001, to 
August 28, 2004, the criteria for the assignment of an 
evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, Part 4, 
including §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).

4.  The November 28, 1997, Board decision that granted the 
veteran a higher initial 30 percent evaluation for PTSD is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.100 
(1997).

5.  The criteria for the assignment of an effective date 
earlier than August 28, 2004, for an evaluation of 100 
percent for PTSD have not been met.  38 U.S.C.A. §§ 5101(a), 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.400 
(2005).

6.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for a right shoulder disability 
(identified as limitation of motion of the right arm) prior 
to August 28, 2004, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.14, 4.68, 
4.71a, Diagnostic Code 5201 (2005).

7.  The criteria for the assignment of an evaluation in 
excess of 40 percent for a right shoulder disability 
(identified as limitation of motion of the right arm) from 
August 28, 2004, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.14, 4.68, 4.71a, 
Diagnostic Code 5201 (2005). 

8.  The criteria for the assignment of an effective date 
earlier than August 28, 2004, for an evaluation of 40 percent 
for a right shoulder disability (identified as limitation of 
motion of the right arm) have not been met.  38 U.S.C.A. 
§§ 5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151(a), 
3.400 (2005).

9.  The criteria for the assignment of an effective date 
earlier than August 28, 2004, for the award of special 
monthly compensation (SMC), have not been met.  38 U.S.C.A. 
§§ 1114(s), 5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.151(a), 3.350(s), 3.400, 3.401(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board finds that with respect to these claims, VA has met 
all statutory and regulatory notice and duty to assist 
provisions as related to the Veterans Claims Assistance Act 
of 2000 (VCAA) and all other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  


To that end, letters dated in May 2004 and October 2004 fully 
satisfied the VCAA's duty to notify provisions for the claims 
now on appeal.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Through these letters, the veteran was made 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to his claims, and this communication 
also indicated that he should give VA any relevant 
information or evidence in his possession with regard to any 
of his claims.  For several of the claims, adequate VCAA 
notice was provided in the May 2004 letter, but this letter 
was only sent after the initial adjudication of the claims.  
However, this was not prejudicial to him, because after the 
adjudication, he was provided with adequate notice, followed 
by readjudication of his claims with the issuance of a 
supplemental statement of the case (SSOC) to him in September 
2004.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004).  As to the other claims, the veteran was provided 
with adequate preadjudication notice via the October 2004 
VCAA letter; as well, that letter also again provided notice 
to the veteran as to his prior claims.  

In addition, the Board observes that with regard to the 
veteran's initial claim for service connection for a right 
shoulder disorder, via a January 1997 rating decision 
(released in February 1997), that claim was granted and thus 
substantiated under then-applicable law.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, in the 
veteran's May 1997 notice of disagreement, he requested a 
higher initial evaluation for this newly service-connected 
disability, and he is presumed to be seeking the maximum 
benefits available under the law.  Id.; see also AB v. Brown, 
6 Vet. App. 35 (1993).  Then, in June 1997, the RO properly 
issued a statement of the case that contained, in pertinent 
part, the then-applicable criteria for establishing a higher-
initial rating.  See 38 U.S.C.A. §§ 5103A, 38 U.S.C.A. 
§ 7105(d) (West 2002).  As well, the aforementioned May 2004 
and October 2004 letters provided applicable notice for this 
claim for a higher initial evaluation.  Therefore, the Board 
finds that with respect to this claim, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. § 5104(b) 
(West 2002) and 38 U.S.C.A. § 7105(d), as well as the 
regulatory requirements of 38 C.F.R. § 3.103(b) (2005).  See 
also Dingess/Hartman, supra.

Moreover, as the Board has concluded that the preponderance 
of the evidence is against most of the claims now on appeal, 
any remaining questions as to notice of the appropriate 
disability rating or effective date to be assigned (i.e., in 
the event of an award of benefits) for those claims are 
accordingly rendered moot, and so no further notice is 
necessary at this time.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  As well, because the Board has decided 
to grant the veteran's claim for an increased rating from 30 
percent to 50 percent for service-connected PTSD for the 
period of the claim prior to March 25, 2001, and from 50 
percent to 70 percent from March 25, 2001, to August 28, 
2004, on return of this case, the RO will duly implement 
these awards and provide the veteran with all appropriate 
notice of the necessary requirements for the assignment of a 
disability rating and effective date for the awards at that 
time.  Id.

With regard to the VCAA's duty to assist, the Board finds 
that to the extent possible, the veteran's service medical 
records, VA medical records, and all other adequately 
identified records have been obtained for consideration in 
support of his claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  There is no indication that 
additional evidence that may be relevant to the issues 
decided herein is available, but not of record.  As well, the 
veteran was accorded multiple VA examinations in support of 
his claims.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any VA failure to provide 
additional notice or assistance to the veteran reasonably 
affects the outcome of this case, the Board finds that any 
such error is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 (Fed. 
Cir. 2006).  

Finally, for these claims, the Board has reviewed all of the 
evidence of record, including but not limited to the 
veteran's: contentions; lay statements and hearing testimony; 
news articles; medical treatise information; service medical 
records; and VA treatment and examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting its decisions, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, will be 
summarized where appropriate.  

II.  Service Connection for the Residuals of Head Trauma

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, the Secretary 
of VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service: satisfactory lay or other 
evidence of service incurrence or aggravation of such disease 
or injury, if consistent with the circumstances, conditions 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); see also Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996); VAOPGCPREC 12-99.  

The veteran testified at a May 2001 RO hearing that he was 
hit in the head with a steel helmet during active duty in 
Korea in 1951, when a rock hit his helmet and dented it while 
his unit was under fire.  He stated that he did not seek 
medical treatment then, but noted that his head still rung 
once in a while.  He reported that during a 1996 VA Medical 
Center (VAMC) hospitalization in Grand Island, Nebraska, he 
told a VA physician about his head injury, and that after 
examining him, she stated that there was nothing wrong with 
his head.  He then advised that he had received no further 
treatment or evaluation of his head since that time.  He also 
reported an additional symptom of loss of memory in relation 
to his head injury.

The veteran's service medical examination reports reflected 
only normal pertinent clinical findings on his initial entry 
and final exit examinations, with no recorded complaints, 
symptoms, diagnosis, or treatment of any residuals of a head 
injury.    As well, during his active service, all periodic 
examination reports were similar in their findings.  As to 
the veteran's reported 1951 head injury, again, he testified 
that he did not receive any in-service treatment for it.  
However, there was one record of a July 1952 "concussion" 
involving the left ear, but clinical evaluation revealed only 
the presence of wax in both ears, and after the veteran's 
ears were cleared, there was no further record of treatment 
for this "concussion."  The record does reflect that the 
veteran underwent physical evaluation board and medical 
evaluation board proceedings in July 1959, and that he was 
ultimately discharged for medical reasons involving fractures 
in his right arm, but these reports reflected no findings in 
relation to any chronic head injury residuals. 

The record does include 1995 VA hospitalization records from 
the VAMC in Grand Island, Nebraska, reflecting the veteran's 
admission for completion of a sleep study.  There is no 
report in these records of an in-service head injury, nor any 
clinical findings of current chronic residuals of this 
injury.  The remainder of the veteran's VA treatment records 
do not record any reports of an in-service head injury, or of 
any noted current and chronic head injury residuals.  

A September 1980 VA general medical examination report 
recorded normal findings with regard to the veteran's head, 
as well as normal neurological findings on clinical 
evaluation.  There was no report of a head injury.  

At a March 1996 VA examination, apparently conducted without 
claims file review, the veteran reported that he experienced 
head trauma in service from shells going off around him.  He 
noted ringing in his ears as a current symptom, as well as 
balance trouble, episodes of dissociation, and a feeling of 
being "in a daze" at times.  On clinical evaluation, the 
veteran's mental status was normal, and his cranial nerves 
were intact.  The examiner assessed unsteadiness, which he 
identified as potentially secondary to a peripheral 
neuropathy.  He added that the veteran had absent reflexes, 
and that the veteran also reported a blast injury that caused 
him to feel like he was in a daze and to have additional 
episodes of that feeling.  The examiner advised that he did 
not see anything to suggest an upper motor neuron lesion or a 
brain lesion, but that the spells reported by the veteran 
could be some sort of seizure activity that could be checked 
with a nerve conduction test and an electroencephalogram 
(EEG).

At a November 1996 VA general medical examination, again 
conducted without claims file review, the veteran reported an 
occasional ringing in his ears.  On clinical evaluation, his 
head was normal.  On neurological evaluation, cranial nerves 
II through XII were intact, and there were no noted 
extraocular movements.  As well, the veteran had a midline 
tongue on protrusion, and no sign of tremors.  He was also 
alert and oriented to person, place, time, and circumstance.  
His speech was normal and appropriate, while his affect and 
mood were euthymic.  At the end of this report, the examiner 
rendered no diagnoses pertinent to any current chronic head 
injury residuals, including neurological problems.

At a January 1998 VA general medical examination, conducted 
without claims file review, the veteran was alert and 
cooperative, and not in any acute distress.  On clinical 
evaluation, his head was normocephalic, and his eyes were 
normal.  Again, this examiner rendered no diagnoses 
identified as likely had trauma residuals.  

At a May 1998 VA examination conducted without claims file 
review, the examiner noted that the veteran's past medical 
history was significant for shell shock and tinnitus.  On 
clinical evaluation, the veteran's mental status was normal, 
and his cranial nerves were intact.  After further 
evaluation, the examiner diagnosed peripheral neuropathy in 
relation to certain neurological findings, and advised that 
it might be in part due to frostbite.  

Beginning around the late 1990's, the veteran's VA treatment 
reports included notations of rule out early dementia and 
probable dementia/early Alzheimer's type, in addition to his 
noted (and diagnosed) post-traumatic stress disorder (PTSD).


A July 1998 VA computed tomography (CT) scan revealed a 
finding of mild generalized cortical atrophy.  An October 
1998 VA nerve conduction testing report reflected no abnormal 
findings.

The veteran underwent another VA examination in November 
1998, but without claims file review.  At this evaluation, 
the veteran reported that he sustained a head injury in Korea 
in the 1950's, and that ever since then, he had had spells 
when he was dazed, and noted to be staring straight ahead and 
acting like he was frozen.  His wife attended the evaluation 
with him, and reported that when the veteran was in a daze, 
he would not respond when she shouted at him, but if she 
shook him a little bit, he would come out of it.  His wife 
also reported that the spells occurred several times a day.  
The veteran denied any history of tongue biting, convulsive 
movements, or loss of control of his bladder with the spells.  
He advised that he had never had a spell while driving, and 
that although he had occasionally fallen down at work, the 
spells had never affected his work.  The veteran also 
reported the occurrence of tinnitus.  As to any in-service 
loss of consciousness, the veteran stated that he once did so 
while on the front line in Korea.  He stated that he fell on 
top of some of his injured buddies and pretended to be dead, 
but that at some point while he was doing that, he did lose 
consciousness, but then later brought his buddies to safety 
in a foxhole.  He also reported that he was never 
hospitalized for any sort of head injury, and noted that he 
just sustained injury because of shells blasting over his 
head and mortars blowing up around him.  

On clinical evaluation at the November 1998 VA examination, 
the examiner noted that the veteran was alert, but described 
him as a poor historian.  The veteran had fluent speech, but 
in general, did not answer the questions posed to him, and 
was mostly "off on a tangent."  The examiner advised that 
the veteran did follow commands fairly well.  His cranial 
nerves were intact.  Coordination was good, although he did 
appear to be slightly unsteady.  The examiner assessed a 
history of possible closed head injury, but opined that he 
really did not detect any brain injury.  He stated that he 
did not think that the veteran's reported spells were 
seizures, as a concurrent VA EEG was normal.  The examiner 
opined that the spells the veteran had were "very strange," 
and could constitute some sort of psychological spell, as 
opposed to an electrical event occurring in the brain.  


2002 VA treatment reports included a diagnosis of dementia, 
Alzheimer's type.  

At an August 2004 VA neurological disorders examination with 
claims file review, 
the examiner noted that the veteran seemed to be somewhat 
withdrawn, and sat with a rather rigid face with minimal 
verbalization during the examination.  The examiner observed 
that on several occasions, it appeared as though the veteran 
had lost contact with the conversation.  The veteran's wife 
reported that his symptoms had progressively deteriorated, 
especially over the last three to four months, and that he 
had a decreased awareness of his environment.  She noted her 
observations of his vacant staring, lost facial expression 
capability, and lost facial and personality animation.  She 
also described the veteran's "dazed" episodes, as well as a 
tendency to repeat inquiries to her only moments after he had 
last asked the question.  She noted that he had only some 
intervals of clarity, but did seem more focused on money 
matters.  She stated that in that area, he was accurate in 
his thoughts approximately 75 percent of the time, and 
explained that that level of accuracy was higher than during 
their discussions on other matters.  The veteran's wife 
reported her observations of bilateral tremors, but more so 
on the right, and the examiner also noted his observations of 
the tremors and advised that they resembled a classic 
Parkinsonian pill-rolling type.  The veteran's wife further 
advised that the veteran had become very forgetful, and that 
she therefore did not allow him to wander from her side very 
much during the day.  She also noted some episodes of 
agitation over seemingly insignificant events.  Finally, the 
veteran's wife reported that three to four years ago, she 
thought he had had some type of atypical seizure, when he 
fell out of a chair, but the event had not occurred again, 
and she was unable to describe the symptoms leading up to the 
veteran's fall.  The examiner reviewed the veteran's test 
findings of cortical atrophy, and observed that the veteran's 
VA treatment reports also noted the same types of symptoms as 
those reported by his wife.

At the August 2004 VA examination, when asked about his in-
service injury, the veteran pointed to a spot on his head, 
but there was no indication of injury there.  He also pointed 
to the location of a scar on his face, but the scar was not 
visible.  On clinical evaluation, the veteran was in no acute 
distress, but walked with his eyes cast downward.  He used a 
cane for balance.  He sat relatively motionless during the 
examination process.  The examiner also reported that he 
seemed to stare off in a vacant that only rarely changed 
expression.  The examiner also observed the veteran's 
bilateral hand tremor.  The examiner stated that neurological 
examination failed to identify any specific focalizing or 
localizing signs, other than earlier described in the report.  
The examiner advised that the veteran's cranial nerves, as 
well as his gross motor/sensory function and deep tendon 
reflexes, were all intact.  The examiner concluded that there 
was insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof as a result of head trauma sustained while the 
veteran was on active duty in Korea in the 1950's.  He 
diagnosed dementia, uncomplicated, with additional symptoms 
compatible with Parkinson's disease.  

After review of the entire record, the Board holds that 
service connection for the residuals of in-service head 
trauma is not warranted under any applicable theory of 
entitlement.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  The Board first notes that service connection 
on a presumptive basis is not available, because there is no 
medical record of an applicable disease that manifested to a 
compensable degree within a year after the veteran's 
discharge from service in October 1959.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.307, 3.309. 

As to service connection on a direct basis, the Board does 
presume the veteran's report of an in-service head injury 
during combat to be credible, as the record does establish 
that for his period of service from November 1950 to August 
1952, he served with the infantry and received the Combat 
Infantryman's Badge.  38 U.S.C.A. § 1154(b).  However, in 
order to warrant service connection, that injury must have 
resulted in current and chronic residuals as documented by 
the medical record, and etiologically related to that injury 
by competent medical evidence.  As reviewed in detail above, 
while there is pertinent medical evidence of record to show 
that the veteran does have some currently diagnosed 
neurological problems, none of his current diagnoses have 
been etiologically related to active service, to include his 
reported head injury, by any medical professional of record, 
including one who had an opportunity to review the entire 
claims file.  Moreover, although there is one report of a 
1952 in-service concussion, residuals from this injury were 
not noted at discharge or thereafter.  In addition, while the 
veteran may have experienced his described 1951 in-service 
head injury as well, he completed several in-service medical 
examinations thereafter without any recorded complaints or 
clinical findings of head injury residuals, and there were 
also no such noted residuals in the years immediately 
following his discharge in October 1959.  Accordingly, in 
light of all of the above, the Board finds that the evidence 
preponderates against the claim for service connection on a 
direct basis, and so the Board must therefore deny it.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

In reaching the above conclusions, the Board notes that 
although a veteran, as a layperson, can provide statements as 
to his complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2005) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the Board may not consider 
any assertion by the veteran that any currently diagnosed 
neurological disorder is etiologically related to his period 
of active service to be competent medical evidence in support 
of this claim.

III.  Entitlement to Increased Ratings for Post-Traumatic 
Stress Disorder (PTSD)

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Evaluation of a service-connected 
disability requires review of the entire medical history 
regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2005).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, however, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking employment, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in his favor.  38 
C.F.R. § 4.3 (2005).  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2005).  Per DC 9411, a 30 percent 
rating is available when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent evaluation is 
warranted when there is: occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
the retention of only highly learned material or forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is for assignment when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  A maximum 100 percent 
rating is assigned when there is total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  38 C.F.R. § 4.130.

The veteran's medical record includes notation of Global 
Assessment of Functioning scale scores (GAF scores).  A GAF 
score is reflected on a scale assessing the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score is 
highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A score of 
21-30 contemplates that behavior is considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).  A score of 31-40 contemplates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A score of 61-70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  The American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).



A.   Entitlement to an Evaluation in Excess of 30 Percent for 
PTSD the Period of the Claim Prior to March 25, 2001

At a February 1998 VA examination, the veteran reported an 
increase in the frequency of nightmares over the last several 
years, such that they were occurring every other night.  He 
also noted flashbacks that occurred three to four times per 
week.  He avoided movies and books about military service, 
and noted ongoing efforts to avoid thoughts and feelings 
about his in-service trauma, as well as  avoidance of 
activities and situations that could arouse recollections of 
that trauma.  He also noted periods of irritability of 
moderate severity, as well as an ongoing problem with sleep, 
causing him to awaken two to three times per night.  The 
examiner observed that the veteran had an exaggerated startle 
response and difficulty with concentration.  The veteran also 
again acknowledged that he stopped working in March 1997 
because of physical difficulties.  He did state that he 
believed that his service-connected disabilities moderately 
interfered with both his employment capabilities and 
interpersonal relationships.  On clinical evaluation, the 
veteran was friendly and cooperative.  He was well-oriented 
to time, place, and person.  He exhibited moderate anxiety 
and marked depression during the interview, as well as a 
slightly destabilized mood.  The examiner advised that during 
the interview, the veteran had a tendency to become rather 
irritable about recent events concerning his former 
employment.  He was able to follow a goal idea without 
difficulty, and there was no impairment with abstract 
conceptualization.  His recent and remote memory was intact, 
as were judgment and insight.  He denied hallucinations or 
delusions, and the examiner observed that there was no 
evidence of any underlying thought process.  There were no 
marked obsessive/compulsive characteristics.  The examiner 
opined that the veteran's PTSD was currently of moderate 
severity, and he also recorded a current GAF score of 60 to 
65.  

A July 1998 VA psychiatric outpatient evaluation report noted 
that the veteran was having more trouble with "feedback from 
Korea," of increasing severity over the last several years, 
but especially the last several months, including increasing 
nightmares and intrusive thoughts, frequently triggered by 
combat-related scenes.  He also noted more difficulty 
sleeping, increased irritability, increased startle response, 
and a tendency to become more isolative.  He denied feeling 
significantly depressed, but he was more anxious.  On 
clinical evaluation, his grooming was appropriate.  He often 
looked to his wife for assistance in answering questions.  
His mood was mildly depressed and mildly anxious.  Thought 
processes were underproductive.  A brief mini-mental status 
examination revealed a decreased orientation to time.  His 
insight was decreased, but his judgment for posed situations 
appeared intact.  The diagnoses were PTSD and rule out 
dementia, with a GAF score was 42.  

At a follow-up August 1998 outpatient evaluation, the VA 
practitioner noted the veteran's generalized atrophy on his 
CT scan, and advised that his short-term memory continued to 
be significantly affected.  The veteran admitted to becoming 
occasionally disoriented in terms of place.  On clinical 
evaluation, he was appropriately groomed.  He continued to 
look to his wife for help in answering questions.  He was 
mildly anxious, and thought processes were underproductive.  
Diagnoses were early dementia, probable Alzheimer's type, and 
PTSD.  

An April 1999 VA outpatient evaluation report reflected that 
the veteran's symptoms improved when using his new 
medication, but he continued to be forgetful and to have 
recurrent nightmares and frequent awakenings at night with 
thoughts that he was back in Korea.  On clinical evaluation, 
his grooming was adequate, his thought processes were fairly 
productive, and his mood was mildly anxious.  Diagnoses were 
PTSD and senile dementia, Alzheimer's type.  

At a June 1999 VA outpatient evaluation, the VA practitioner 
noted that the veteran continued to have intermittent 
nightmares, but otherwise seemed to be getting along 
reasonably well.  On clinical evaluation, the veteran's mood 
was neutral and his affect was pleasant, but his thought 
processes were underproductive.  Diagnoses were chronic PTSD 
and dementia.  

At an August 1999 VA outpatient evaluation, the veteran's 
main complaint was nightmares.  He also reported intrusive 
thoughts and dissociative episodes.  His wife reported that 
he frequently could not recall what he was just thinking 
about, and that he would seem to be in a daze and staring 
into space, and then would not respond to verbal stimulus, 
and only to physical interaction.  Thereafter, when asked 
what he was thinking about, he would say either Korea or 
Germany, or would note that he could not remember.  On 
clinical evaluation, the veteran's mood was neutral and his 
affect was pleasant.  His thought processes were 
underproductive, and he tended to repeatedly ask the same 
conversational questions.  His memory continued to be 
significantly impaired.  His insight was limited, while his 
judgment was impaired.  Diagnoses were chronic PTSD and 
senile dementia.   

An October 1999 VA outpatient evaluation report noted that 
the veteran's main complaint was nightmares, which were 
occurring several times per week.  It was also noted, 
however, that they had reduced somewhat in frequency and that 
the veteran was not awakening as much at night.  He currently 
managed living on his own, while his wife was out of town 
visiting family.  He continued to be forgetful, and noted 
that he used a calendar to keep track of the date.  On 
clinical evaluation, his mood remained neutral, and his 
affect was pleasant.  Thought processes were underproductive, 
and he tended to repeat conversations.  His memory continued 
to be impaired, and he was not oriented consistently to time.  
He had decreased insight mildly impaired judgment.  Diagnoses 
were chronic PTSD and dementia.

At a January 2000 VA outpatient evaluation, the veteran's 
main complaints were frequent combat-related nightmares and 
fluctuating forgetfulness.  He also noted interrupted sleep.  
On clinical evaluation, he had fair eye contact and his 
grooming was slightly decreased.  His mood was mildly 
depressed.  His affect was pleasant.  Thought processes were 
mildly underproductive and linear.  His insight was somewhat 
decreased, and his judgment was mildly impaired.  Diagnoses 
continued as chronic PTSD and dementia.

At an April 2000 VA outpatient evaluation, the VA 
practitioner noted that while use of medication for the last 
two years to control forgetfulness had helped the veteran, 
his dementia was still slowly progressing.  He noted that 
other medication was helping with the veteran's sleep and 
nightmares, and that he apparently had no particular 
behavioral problems from his dementia, although he did have 
typical post-combat hyperautonomic reflexes.  On clinical 
evaluation, the veteran was alert and verbal, and very 
pleasant.  His grooming was good.  His mood appeared stoic, 
but stable, and he had no unusual thoughts or perceptions.  
The VA practitioner opined that the veteran's PTSD appeared 
stable, and that his dementia was mild and uncomplicated.  
His GAF score was 38.  

At a June 2000 VA outpatient evaluation, the veteran 
indicated that he had no trouble dealing with increased media 
coverage regarding the 50th anniversary of the Korean War.  
He advised that medication had initially helped with his 
sleep, but not so much recently.  He did indicate that his 
sleep was fairly good, except for its initiation.  His wife 
reported that he had had some mild memory slippage over the 
last year, but nothing that was too much of a problem.  On 
clinical evaluation, the veteran was pleasant and had a 
euthymic mood.  His thoughts were rational and goal-directed, 
and he displayed no confusion or disorientation.  Diagnoses 
were PTSD with secondary depression.  His GAF score was 45.

At a September 2000 VA outpatient evaluation, the veteran's 
wife advised that he had recently been hospitalized with 
congestive heart failure, but had experienced little 
confusion during that time.  It was also noted that there had 
been some PTSD symptomatology flare-up, particularly 
regarding nightmares, but that this had since resolved.  The 
veteran's wife reported that he was really feeling better, in 
that he was sleeping well and his mood had improved after a 
change in medication.  She noted that the veteran displayed 
less irritability and anger.  On clinical evaluation, the 
veteran was alert and cooperative.  His speech was normal, 
his thought was rational and goal-directed, and there was no 
confusion or disorientation.  There were no perceptual 
abnormalities or indicia of death wishes.  The VA 
practitioner assessed stable PTSD and stable, mild dementia.  
His GAF score was 50.

At a November 2000 VA outpatient evaluation, the veteran said 
that he was "doing alright."  He noted sleep problems over 
the last month, including difficulty falling asleep and 
fragmented sleep because of bathroom trips.  His wife noted 
that he was having more physical problems, including pedal 
and lower extremity edema.  The VA practitioner noted that 
there had been no PTSD flare-ups, and that his mood had been 
pretty stable since the last visit.  On clinical evaluation, 
the veteran was "a little bit scruffy," but clean-shaven 
and well-dressed.  His speech showed no aphasic errors.  His 
mood appeared euthymic.  His thoughts were rational and goal-
directed.  He still had mild short-term memory problems, but 
the VA practitioner noted that they were not causing him much 
difficulty.  He had no suicidal or homicidal ideation.  He 
was alert, oriented, well-informed, and had fairly good 
insight and judgment.  Diagnoses were PTSD and dementia, 
uncomplicated type, with both noted to appear stable.  His 
GAF score was 50. 

At a February 2001 VA outpatient evaluation, the veteran 
advised that his sleep time varied, and that he had off days 
and on days.  On down days, he reportedly was less attentive 
and grouchier, and this would last for two days at most.  On 
clinical evaluation, the veteran was pleasant, well-groomed, 
and cooperative.  His mood was level, and his thoughts were 
concrete.  He scored 25 out of 30 on a mini-mental 
examination.  His wife reported that he needed direction for 
hygiene and other activities of daily living.  There was no 
homicidal ideation.  Diagnoses continued as PTSD and mild 
dementia, both described as stable.  His GAF score was 50.  

A mid-March 2001 VA psychiatry telephone consult report noted 
that the veteran's wife called in to report that he had been 
extremely anxious for three days, and to request that he come 
in for an earlier appointment.  She noted that he was in 
almost in constant motion, pacing and anxious, although he 
was able to sleep and drive.        

The record reflects that the veteran was then assigned a 
higher rating of 50 percent for his PTSD, effective from the 
date of a March 25, 2001, VA outpatient evaluation.  At that 
session, his main complaint was that he woke up a lot.  He 
noted that he had been having a lot of bad dreams.  The VA 
practitioner noted that his mood was down.  The veteran 
advised that he felt like sleeping a lot during the day, and 
that his sleep was fragmented at night with dreams and 
remembrances of combat buddies and other military friends who 
had since passed away.  The VA practitioner opined that the 
veteran appeared to be brooding upon and grieving over a 
group of recent deaths and losses that mainly consisted of 
service buddies, which he advised was a severe loss.  He 
further noted that the veteran's remembrances had 
additionally been triggered by a recent pattern of local 
weather that resembled conditions while he was stationed in 
Korea.  On clinical evaluation, however, the veteran was also 
well-groomed, very pleasant, open, and verbal.  He had fairly 
good insight about his flashbacks.  He had apparently hidden 
his recent symptoms from his wife.  His medications were 
noted to be helpful, but not enough with regard to his sleep.  
He had no psychotic symptoms or suicidal ideation.  The 
diagnosis was PTSD with recent flare-up.  His GAF score was 
50.

For this period of the claim, the veteran currently has a 30 
percent rating for his level of PTSD symptomatology.  With 
consideration of the entire record, but with particular 
attention to the medical evidence described above, the Board 
finds that a higher 50 percent evaluation, but no more, is 
warranted at this time.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9411.  

The pertinent medical evidence of record, consisting mainly 
of VA treatment and examination reports dated from 1997 and 
up to March 25, 2001, reflects that the veteran was assigned 
GAF scores of: 60 to 65 in February 1998; 42 in July 1998; 38 
in April 2000; 45 in June 2000; and 50 in September 2000, 
November 2000, and February 2001.  Thus, most of these scores 
are in the 41 to 50 range, and per the DSM-IV, scores in that 
range contemplate serious symptoms or any serious impairment 
in social, occupational, or school functioning.  While the 
veteran's GAF scores therefore appear to reflect "serious" 
impairment, it is important to note that the types of 
symptoms listed with that range of scores, such as suicidal 
ideation, are not noted in the veteran's treatment reports.  
As well, the veteran's treating and evaluating medical 
practitioners described his symptoms as either mild or 
moderate.  

The medical evidence of record, however, does regularly 
reflect findings of increased sleep impairment with more 
nightmares and flashbacks, increased memory impairment, 
impaired judgment and thinking, mood disturbances, and 
difficulty with relationships, among other things.  And, 
while the veteran's symptomatology did fluctuate during this 
period, it is also recorded that his problems require 
significant control by and management with medication.  With 
consideration of the benefit of the doubt rule, the Board 
therefore finds that the medical evidence, including the 
veteran's GAF scores and the recorded degree of his noted 
symptomatology, it is still appropriate to increase his PTSD 
rating for this period to 50 percent under 38 C.F.R. § 4.130, 
DC 9411.  

An even higher 70 percent rating for PTSD, however, is not 
warranted, given the documented level of symptomatology 
reported in the medical records as compared to the criteria 
required for that evaluation.  38 C.F.R. § 4.7.  Criteria for 
a higher 70 percent rating, such as suicidal ideation, 
obsessional rituals, serious speech problems, near-continuous 
panic or depression, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
are either not noted in the pertinent medical evidence, or 
only occasionally mentioned to a lesser degree, as components 
of the veteran's PTSD.  See 38 C.F.R. § 4.130.  And again, 
while his GAF scores suggest serious impairment, the 
suggested types of symptoms are not typically documented in 
the veteran's medical records.  Thus, the Board finds that 
the noted and consistent PTSD symptoms for this claim period 
more nearly approximate the criteria for a 50 percent rating 
under DC 9411.  38 C.F.R. § 4.7.

B.  Entitlement to an Evaluation in Excess of 50 Percent for 
PTSD for the Period of the Claim from March 25, 2001, to 
August 28, 2004

At an April 2001 VA outpatient evaluation, the veteran 
appeared more tired than usual, and it was noted that he had 
just been released from the hospital for treatment for 
dehydration, which had initially produced weakness and mental 
status changes.  The VA practitioner noted that the veteran 
was still weak, but that the mental status changes had 
resolved.  His wife, however, indicated that he still had 
some mood changes, primarily irritability, but the veteran 
was not very aware of that information.  He was noted to be 
sleeping pretty well and his mood was "not bad," but he was 
still a little unsteady on his feet.  On clinical evaluation, 
the veteran was pleasant and apparently dressed 
appropriately.  He was alert, responsive, oriented, and well-
informed.  His mood was "okay," but his wife again 
indicated that he was still irritable.  It was also noted 
that he had had increased combat nightmares with his recent 
illness.  He did not, however, have any unusual thoughts, 
preoccupations, or perceptual abnormalities, and there was no 
suicidal or homicidal ideation.  The diagnosis was PTSD, 
flared recently with medical illness.  His GAF score was 47.

At a June 2001 VA outpatient evaluation, the veteran stated 
that he was about 80 percent better since his April 2001 
hospitalization for abnormal electrolytes and dehydration.  
His medication was helping his sleep, and his wife reported 
that his mood and behavior were fine when he was in a 
routine, but that when he was under stress, he became 
confused.  On clinical evaluation, he was fully oriented and 
very alert, including to time, but was a little off on some 
geography inquiries.  His five-minute short-term memory 
recall was good for two out of three objects.  His mood was 
even and mellow.  His thoughts were sparse and concrete, but 
otherwise, his mental status was normal.  Diagnoses were 
dementia without behavioral problems, as well as PTSD, 
described as quiescent.  His GAF score was 45.

At a September 2001 VA outpatient evaluation, the veteran was 
doing well on his medication.  The veteran's wife reported 
that most of the time, she was comfortable leaving him at 
home alone for an hour or two, but that if she was going to 
be away longer, she had someone check in on him.  She also 
reported that he had had a one-car accident, when he drove 
his truck down the driveway, across the street, and into a 
tree at about 35 miles per hour.  The veteran stated that the 
brakes failed, but his wife indicated that she did not know 
if that was true.  On clinical evaluation, the veteran was 
wearing clean clothes.  He was superficially pleasant and 
cheerful, while his speech showed some stereotypy, with the 
use of simple phrases often.  His mood was good, while his 
thoughts were slightly concrete.  There were no perceptual 
abnormalities or delusions, and there was no homicidal or 
suicidal ideation.  Diagnoses were PTSD and dementia, and the 
GAF score remained at 45.

At a December 2001 VA outpatient evaluation, the veteran 
indicated that he had had no problems over the Thanksgiving 
holiday.  The VA practitioner noted that his dementia had 
been pretty stable, and that he had had no behavioral 
problems or new and noticeable cognitive losses.  Although he 
was a little bit "gruff and rough," his mood had not 
changed, and he was sleeping fairly well.  He also tolerated 
news of the current war fairly well.  On clinical evaluation, 
the veteran was well-groomed, pleasant, and cheerful.  His 
mood was slightly flat and his thought was concrete.  He was 
free of psychotic symptoms, and he denied suicidal or 
homicidal ideation.  Diagnoses were stable PTSD and dementia, 
and the GAF score was 47.             

At a March 2002 VA outpatient evaluation, the veteran said 
that he was not sleeping as well, but when the examiner 
inquired further, he indicated that he only had occasional 
difficulty initiating sleep.  The veteran also indicated that 
his PTSD symptoms were of variable frequency, and that they 
flared approximately once a month.  The veteran performed 
fairly on cognitive testing, and his fund of general 
knowledge was not very good.  He was fairly well-oriented.  
On further clinical evaluation, the veteran was pleasant, 
jovial, and well-groomed.  His speech showed no aphasic 
errors.  His thoughts were concrete, but there were no 
delusions or hallucinations.  On orientation testing, he was 
slightly off as to the date and as to some geography.  He had 
no suicidal or homicidal ideation.  Diagnoses of stable PTSD 
and dementia were continued, and his GAF score was 47.

At a September 2002 VA outpatient evaluation, the veteran 
said that he was "doing okay."  His wife said that he 
usually remained calm and placid, but that he was very 
forgetful.  She added that some days, he was confused all 
day, while on other days, he did pretty well, and noted that 
there was no obvious precipitant for the days of confusion.  
She further noted that he would not do his activities of 
daily living unless she told him to do so.  The VA 
practitioner noted that the veteran had exhibited no 
behavioral problems in the past two to three months.  On 
clinical evaluation, the veteran was placid, but alert.  He 
was neatly dressed.  His speech was sparse, but it showed no 
circumlocution or aphasic errors.  His mood was even.  His 
thoughts were rational, but concrete, and he had no 
hallucinations or homicidal or suicidal ideations or 
impulses.  Diagnoses were dementia and PTSD.  The VA 
practitioner added that he appeared to be doing well, with no 
behavioral problems.  The GAF score was 47.       

At a November 2002 VA outpatient evaluation, the veteran's 
main complaint was trouble sleeping, and he noted that he 
woke up a lot, but not just to use the bathroom.  On further 
discussion, it was discovered that the veteran had forgotten 
to take the medication that helped him sleep.  The veteran's 
wife reported that he was a very "fussy" eater.  She also 
advised that he tended to stay home and enjoyed minimal 
socialization.  She noted that he had to be reminded to do 
his activities of daily living, and that he would not dress 
or shower if she did not remind him to do so.  She further 
reported that his mood had been pretty good, and that there 
had been no anger or agitation problems, and no wandering.  
On clinical evaluation, the veteran was pleasant and placid, 
and clean and neatly dressed.  His speech was normal.  His 
mood was pleasant, but he had a "quirky" sense of humor.  
His thought was very concrete, but there were no unusual 
perceptions, delusions, or death wishes.  Diagnoses were 
dementia and PTSD, appearing to be doing very well on 
medication.  The GAF score was 47.     

At an October 2003 VA outpatient evaluation, the veteran told 
the VA practitioner that he was "perfect."  The veteran's 
wife reported that at home, the veteran pretty much sat 
around and watched television all day, but seemed to have a 
pretty good memory for channel numbers and show times for 
favorite programs.  His wife added that he was happy "if he 
got his own way."  The VA practitioner observed that the 
veteran's short-term memory was not as bad as the loss of 
executive functions.  On clinical evaluation, the veteran was 
very pleasant and placid.  His attention drifted during the 
session, but he was verbal.  His thinking was concrete and 
limited.  There were no perceptual distortions or death 
wishes.  The assessment was PTSD, pretty quiet, and dementia, 
slowly progressive.  His GAF score was 45.

At a February 2004 VA outpatient evaluation, the veteran 
stated that he had no problems over the holidays.  The VA 
practitioner stated that he reviewed the veteran's functional 
level.  He noted that the veteran still watched television 
all day, but his wife also reported that he was showing more 
noticeable failures in his memory, and that his driving 
skills had decreased.  As well, he had developed a new 
behavior, consisting of stopping and standing for quite some 
time, as if he were getting his bearings and maybe having 
some geographical difficulties.  The veteran's wife also 
noted that he had become very poor about his hygiene.  On 
clinical evaluation, the veteran was very pleasant, although 
he occasionally looked perplexed.  His grooming was fair.  He 
responded to direct questions, but also tended to defer to 
his wife for answers.  He was apparently happy to sit quietly 
most of the time and listen to others talk.  There was no 
suggestion of any delusions or hallucinations, and there were 
no behavioral problems to date.  Diagnoses were uncomplicated 
dementia and PTSD, and the GAF score was 45. 

At a May 2004 VA outpatient evaluation, the veteran's wife 
indicated that they were both very tired from taking care of 
their granddaughter full-time.  She noted that the veteran 
had probably "lost a little ground" cognitively.  On 
clinical evaluation, the veteran was appropriately dressed.  
He was not shaved, but his grooming was otherwise acceptable.  
His speech was fluent, but he only used a few words.  His 
mood was "a little bit irascible."  His thinking was 
concrete but somewhat sparse.  He had no hallucinations or 
death wishes.  His diagnoses were PTSD and dementia, 
uncomplicated, and his GAF score was 45.

At a mid-August 2004 VA outpatient evaluation, the veteran's 
spouse reported that his sleep was probably worse, and 
certainly more fragmented.  The veteran's medication was then 
changed.  His wife also noted that she had noticed some 
progression in his dementia, in that he was more forgetful, 
e.g., repeating the same question over and over.  She further 
noted that he still did a lot of bathing refusal, acting very 
shy and modest, and not allowing his wife or children to help 
him.  The VA practitioner observed that the veteran was 
pretty irritable sometimes, but that he had not exhibited any 
misbehavior.  There were also no wandering or incontinence 
problems.  On clinical evaluation, the veteran was very 
stolid.  He sat quietly and was somewhat uninvolved in the 
conversation.  The VA practitioner noted that he did have a 
hearing deficit, but also observed that he had less and less 
spontaneous speech at every visit.  The VA practitioner 
further noted that the veteran's mood was "kind of placid," 
unless he was irritable.  His thinking was sparse and 
concrete, but he had no hallucinations or death wishes.  
Diagnoses were stable PTSD, but progressive dementia.  The 
GAF score was 45.    

The veteran underwent a VA PTSD examination on August 28, 
2004.  (The results of this examination led the RO to 
increase the veteran's PTSD rating to 100 percent, effective 
as of the date of this evaluation.)  The veteran was 
interviewed, but had difficulty sustaining attention 
throughout the interview.  The examiner noted that he was 
diagnosed with PTSD and a dementia "of some sort," and his 
wife added that there was a family history for dementia.  She 
reported that the veteran had recently been having very 
impaired sleep, in that he was constantly awakening 
throughout the night and then displaying disorganized 
behavior.  The examiner noted that the veteran was having 
decreased activities of daily living.  The examiner further 
observed that over the last five to six years, the veteran's 
memory had declined, but that over the last six to 12 months, 
it had become significantly poor.  The veteran had also 
become much more irritable and volatile, which coincided with 
increased confusion.  The examiner observed that the veteran 
seemed to be preoccupied with war and combat themes.  The 
veteran also told the examiner that he was constantly hearing 
auditory hallucinations, and said that he "had shadows of 
people" that he did not think were there.  The veteran 
denied feeling paranoid, but his wife described exaggerated 
concern and ruminations regarding her, and opined that he was 
paranoid in thinking that she was trying to harm him.  His 
wife also indicated that he was experiencing more nightmares 
and flashbacks, and noted that the veteran became easily 
agitated if he saw coverage of the war on television.  His 
wife described the spontaneous occurrence of irritable 
outbursts and anxiety attacks.  The veteran further advised 
that with regard to PTSD, he was having more disturbing 
memories, especially if reminded by something on television.  
The examiner observed that after becoming easily aggravated 
or upset by someone talking about the war, the election, or 
political candidates that were anti-military, he became 
anhedonic, apathetic, and amotivated.  The examiner added 
that he was volatile, and that his affect was unpredictable 
and labile.  The veteran also had many problems concentrating 
and maintaining attention, and his wife noted an exaggerated 
startle response as well.  

On clinical evaluation at the August 28, 2004, VA 
examination, the veteran was well-dressed.  He was wide-eyed, 
but also pleasant but guarded throughout the interview.  At 
times, he looked glaringly after a posed question, but that 
at other times, he smiled and tried to joke, sometimes with 
inappropriate content or intensity.  The examiner advised 
that the veteran's wife was a good historian, whereas the 
veteran was totally incredible.  The examiner observed that 
the veteran did become more agitated when discussing 
provocative topics such as the war and military experiences.  
The examiner added that the veteran's thoughts demonstrated 
significant poverty to content and slowness, and noted that 
his responses were very latent and sometimes illogical.  His 
articulation was slow, and he had praxic mistakes.  There was 
also a loosening of associations and mild flight of ideas to 
his thoughts.  The examiner agreed that the veteran did seem 
to have paranoid delusions, as well as auditory or visual 
hallucinations, which could be related to his dementia.  He 
also seemed to be very ruminative or obsessive in regard to 
the war and as to his wife's intervention in his care.  His 
mood was dysphoric, and his affect was labile with poor 
appropriate range.  The examiner opined that the veteran's 
judgment and insight were extremely impaired, and noted that 
he was only oriented to person.  The veteran displayed some 
memory problems on testing, and had difficulty with many 
other cognitive tests as well.  The diagnoses were chronic 
and persistent PTSD, major depressive disorder, and dementia 
not otherwise specified.  The examiner assigned a GAF score 
of 28, which she noted was significantly lower than the 
veteran's prior scores.  She then concluded that the veteran 
had a previous diagnosis of and service connection for PTSD 
as related to his military experience.  She then observed 
that the veteran additionally had dementia, which was likely 
unrelated (to his service).  She further commented that, 
however, the veteran also had significant mood symptoms which 
met the criteria for a major depressive episode, which was as 
likely as not related to his PTSD.  The examiner advised that 
the level of the veteran's depression and its anxious 
equivalents, including irritability and the volatility, had 
increased significantly since his last examination.  She 
explained that this situation, compounded by new psychosocial 
stressors, had caused further impairment in the veteran's 
social functioning.          

For this period of the claim (up until August 28, 2004), the 
veteran has a 50 percent rating for his level of PTSD 
symptomatology.  With consideration of the entire record, but 
with particular attention to the medical evidence described 
above and application of the benefit of the doubt rule, the 
Board finds that an evaluation of 70 percent is for 
application at this time.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9411.  

The pertinent medical evidence of record, again consisting 
mainly of VA treatment and examination reports dated from 
March 25, 2001, and up until August 28, 2004, indicates that 
the veteran was assigned GAF scores in the range of 45 to 50.  
Again, scores in the 41 to 50 range reflect serious symptoms 
or any serious impairment in social, occupational, or school 
functioning.  See DSM-IV.  Thus, these scores reflect a 
serious level of impairment, as also buttressed by the 
clinical findings for this period of the claim.  

The Board holds that the noted symptomatology of record more 
closely mirrors the criteria of DC 9411 for a 70 percent 
rating than the symptomatology recorded for the prior claim 
period.  While the veteran's GAF score became more consistent 
for this rating period, his documented symptomatology 
worsened.  As well, in addition to the types of symptoms 
noted during the prior claim period that continued to exist 
for this claim period, there is also notation of newly 
documented symptomatology for this period of the claim, such 
as frequent irritability, speech-related problems, and a need 
for the veteran to be reminded to take care of his activities 
of daily living, among other things.  Thus, the Board finds 
that the majority of the criteria and types of symptomatology 
required for a 70 percent rating under DC 9411 are found for 
this rating period.  38 C.F.R. § 4.130; see also Mittleider 
v. West, 
11 Vet. App. 181 (1998).

The Board further holds, however, that after review of the 
medical evidence, the level of severity of the veteran's PTSD 
symptoms as shown by the clinical findings is most accurately 
contemplated by the assignment of a 70 percent, but not a 
higher 100 percent, rating under DC 9411.  38 C.F.R. § 4.7.  
Given the documented level of symptomatology as compared to 
the criteria required for a 100 percent evaluation, the Board 
finds that the noted symptoms more nearly match the criteria 
required for a 70 percent rating because there is no evidence 
of total impairment, due to such symptoms as gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, or a 
persistent danger of the veteran hurting himself or others.  
And, although there is some evidence of an intermittent 
inability to perform the activities of daily living, some 
disorientation, and some memory loss, the degree of this 
impairment simply does not rise to the levels contemplated in 
the 100 percent criteria of DC 9411.  In comparison, the 
requisite symptomatology for a 100 percent rating for the 
veteran's PTSD is patently reflected in the increased 
symptomatology he displayed at his  August 28, 2004, VA 
examination, when symptoms that had never been noted in his 
case, such as auditory and visual hallucinations, were first 
documented for the record.  Thus, the Board concludes that 
the actual noted PTSD symptoms of record for this claim 
period more nearly approximate the criteria for a 70 percent 
rating, and no more, under DC 9411.  38 C.F.R. § 4.7, 4.130.

C.  Entitlement to an Effective Date Earlier than August 28, 
2004, for an Evaluation of 100 Percent for PTSD 

The veteran's attorney argued that the pending claim in 
relation to PTSD has been ongoing since the veteran's 
original claim for service connection as filed on January 17, 
1996.  He also maintained that with regard to that date of 
claim in conjunction with noted PTSD symptomatology of record 
at the time, the veteran is entitled to a 100 percent 
evaluation for PTSD effective from January 17, 1996, and not 
from August 28, 2004, as now assigned by VA.  

The Board observes that a specific claim, in the form 
prescribed by the Secretary of VA, must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2005).  Generally, the effective date of 
an evaluation and award of compensation, pension, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2005).  An 
award of increased disability compensation, however, shall be 
effective from the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year of such date; 
otherwise, the increase shall be effective from the date of 
the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2005); see also Harper v. Brown, 10 Vet. App. 
125, 126-7 (1997).  Evidence contained in the claims folder 
showing that an increase in disability was ascertainable up 
to one year before the claim was filed will be dispositive.  
See Quarles v. Derwinski, 3 Vet. App. 129 (1992).

For all of his claims for earlier effective dates now on 
appeal, the Board first notes that it is aware of the June 
2005 argument posed by the veteran that VA would err in 
applying the provisions of 38 C.F.R. § 3.400 to preclude the 
assignment of an increased rating prior to his last VA 
examinations of record (in August 2004), because the language 
in that regulation regarding "entitlement" refers only to 
claims in which service connection has already been 
established and the appeals process is complete.  In doing 
so, the veteran refers to the language of 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400(o)(1), noting that their 
language states that the proper effective date to be assigned 
to an increased rating is the date of the filing of the claim 
for increase or the date that entitlement arose, whichever is 
later.  The Board is unsure as to the actual point being made 
via this argument, but nevertheless notes that as is stated 
above in this decision and in the introductory language of 
38 C.F.R. § 3.400, except as otherwise provided, see, e.g., 
38 C.F.R. § 3.400(o)(2), the effective date of an evaluation 
and award of VA benefits, as based on an original claim or a 
claim for increase (among other things) is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See also 38 U.S.C.A. § 5110(a).  At any rate, to 
the extent that the veteran appears to make this argument in 
order to identify a legal basis to preclude VA from assigning 
staged ratings to his service-connected disabilities during 
the course of his appeal, the Board finds that the governing 
statute and its implementing regulations, simply do not serve 
as a mandate that requires VA in every case to assign the 
highest possible rating warranted for any portion of a claim 
period all the way back to the date of a veteran's claim for 
such benefits.      

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  In order to determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Here, the record does reflect that the veteran originally 
submitted an informal claim for entitlement to service 
connection for PTSD on January 17, 1996.  Thereafter, in a 
June 1996 rating decision, the RO granted the claim and 
assigned the disability a 10 percent rating effective from 
January 17, 1996.  The veteran then appealed that 
determination to the Board, and in a November 28, 1997, 
decision, the Board increased his initial rating to 30 
percent.  Then, in a February 1998 rating decision, the RO 
implemented the rating increase granted by the Board, back to 
the date of the veteran's original claim for service 
connection, i.e., January 17, 1996.  There is no indication 
of record, however, that the veteran or his attorney timely 
appealed the Board's decision (which also denied more than 30 
percent as an initial PTSD evaluation) to the Court.  As 
such, the Board's November 28, 1997, decision became final.  
38 U.S.C.A. § 7104(b) (West 1991);  38 C.F.R. § 20.100 
(1997).

In relation to the pending appeal, the record reflects that 
VA initiated a new claim for an increased rating for the 
veteran's service-connected PTSD in February 1998, shortly 
after the veteran underwent routine periodic VA examinations 
in order to assess his current level of service-connected 
disability.  There is no earlier and unadjudicated claim of 
record with regard to the veteran's PTSD.  Thus, any 
increased rating to be assigned in connection with the 
pending appeal could only be assigned in relation to the 
February 1998 increased rating claim date, and not back to 
the January 1996 date of the original claim for service 
connection.  And, as explained above and based upon a review 
of the record, the Board has determined that the veteran is 
entitled to a rating of 50 percent for the period of the 
claim prior to March 25, 2001, and to a rating of 70 percent 
from March 25, 2001, to August 28, 2004.  Thus, entitlement 
to a rating of 100 percent for PTSD effective from August 28, 
2004, as now assigned by VA, is properly in effect, and the 
veteran is not entitled to that particular rating at any 
earlier date.  

The Board thus finds that the objective evidence of record 
fails to establish that the veteran is entitled to an earlier 
effective date for his 100 percent PTSD evaluation.  
Accordingly, the Board must therefore deny the claim.  

IV.  Entitlement to Increased Ratings for Right Shoulder 
Disability (Identified as Limitation of Motion of the Right 
Arm)

The Board first notes that the general laws and regulations 
applicable to increased rating claims, as previously 
mentioned with regard to the veteran's claim for increased 
ratings for PTSD, are also applicable to this claim.  In 
addition, the veteran first expressed disagreement with the 
original assignment of a rating following the award of 
service connection for his right shoulder disability.  As 
such, the severity of this disability will be considered 
during the entire period from the initial assignment of the 
disability rating to the present, as will the applicability 
of staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

As well, the Board observes that with regard to his right 
upper extremity, in addition to the right shoulder disability 
at issue herein, the veteran is in receipt of a 50 percent 
rating, effective from August 9, 1995, for a right elbow 
disability (identified as malunion of the humerus with 
limitation of motion), rated under 38 C.F.R. § 4.71a, DC 5205 
(2005).  Thus, in its review of whether the veteran is 
entitled to increased ratings for his right shoulder 
disability, as effective from January 17, 1996, under 
38 C.F.R. § 4.71a, DC 5201 (2005), the Board must ensure that 
it does not assign him a rating that, when combined with his 
50 percent rating for service-connected right elbow 
disability, results in a rating for his right upper extremity 
that exceeds the evaluation level that is equivalent to 
elective amputation of that extremity.  See 38 C.F.R. § 4.68 
(2005).  The maximum rating available for elective amputation 
of the dominant arm is 90 percent per DC 5120 (for amputation 
with disarticulation) or DC 5121 (if the amputation is above 
the insertion point of the deltoid muscle).  38 C.F.R. 
§ 4.71a (2005).

The veteran's right shoulder disability is rated under 
38 C.F.R. § 4.71a, DC 5201.  Under DC 5201, a 20 percent 
rating is assigned when there is limitation of motion in the 
dominant upper extremity at shoulder level.  A 30 percent 
rating is available when there is limitation of motion in the 
dominant upper extremity that is midway between the side and 
shoulder level.  A maximum 40 percent rating is warranted 
when there is limitation of motion in the dominant upper 
extremity to 25 degrees from the side.  38 C.F.R. § 4.71a.  
Normal shoulder flexion and abduction is from 0 degrees to 
180 degrees; normal shoulder external rotation is from 0 
degrees (parallel to the ground) to 90 degrees; and normal 
shoulder internal rotation is from 0 degrees to 90 degrees.  
See 38 C.F.R. § 4.71, Plate I (2005).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher schedular evaluation in cases where functional loss 
because of pain or weakness is demonstrated, and pain or 
weakness on use is not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-207 (1995).

The veteran's attorney argued that the veteran's right 
shoulder disability is more appropriately rated under 
38 C.F.R. § 4.71a, DC 5202 (2005).  Thus, the Board will 
consider the application of this code in assessing the 
severity of this disability.  The Board further notes, 
however, that in light of the veteran's service-connected 
right elbow disability (notably, identified as malunion of 
the humerus with limitation of motion), it must be careful to 
avoid assigning multiple evaluations for the same impairment.  
VA must normally avoid the evaluation of the same disability 
under various diagnoses.  In Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), however, the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined, so long as the symptomatology for one condition was 
not duplicative of or overlapping with the symptomatology of 
the other condition.

A.  Entitlement to an Initial Evaluation in Excess of 20 
Percent for a Right Shoulder Disability for the Period of the 
Claim Prior to August 28, 2004

The service medical records reflect that the veteran 
fractured his right elbow joint and distal humerus in 
service.  There was no record of such explicit injury to his 
right shoulder at that time, and there was no indication of 
such impairment upon his service discharge in October 1959.  
The veteran indicated, however, that he has had pain and 
limited motion in that shoulder since the time of his in-
service injury.

September 1980 VA general medical and orthopedic examination 
reports reflected no complaints or findings in relation to a 
right shoulder disability.  This was also the case at the 
time of a December 1995 VA joints examination.  There was 
also no indication of claims file review at the time of these 
examinations.

At a March 1996 VA examination, the veteran reported that his 
right shoulder was not as maneuverable as before, and that 
changes in temperature caused pain and aching.  On clinical 
evaluation, there was no swelling or redness.  On range of 
motion testing, adduction was described as normal at about 90 
degrees, but the veteran could not raise his shoulder above 
shoulder level anteriorly, posteriorly, or laterally.  The 
examiner recorded a diagnosis of limitations of motion of the 
right shoulder without signs and symptoms of inflammation.  
As well, a concurrent VA X-ray evaluation report indicated 
that there was no indication of post-traumatic or 
degenerative change, and the recorded impression was a normal 
right shoulder.

At a July 1996 VA examination, right shoulder range of motion 
was: forward elevation to 134 degrees; abduction to 135 
degrees; and adduction to 10 degrees.  

At a September 1996 VA joints examination, the veteran 
reported that he injured his right shoulder joint in service, 
and that his shoulder joint was swollen at that time.  He 
stated that when it rained, his shoulder joint became swollen 
and painful.  He added that he could not raise his right arm 
over his head.  The examiner noted that there was some 
stiffness and a slight gritty feeling to palpation of the 
shoulder joint on passive movement.  On range of motion 
testing, right arm flexion was to 10 degrees, right arm 
rotation was to 90 degrees, and right arm abduction was to 90 
degrees.  The examiner diagnosed right shoulder joint 
arthritis.

At November 1996 VA general medical and joints examinations 
conducted by the same examiner who performed the September 
1996 VA joints examination, the veteran reported that two 
months earlier, he developed pain and stiffness in his right 
arm, as well as numbness from his right shoulder down to his 
fingers.  On evaluation of passive motion of the shoulders, 
there were physical findings of equal crepitation and 
stiffness bilaterally.  The examiner noted that shoulder 
range of motion testing revealed elevation of the right 
shoulder to be 100 degrees, while the left shoulder was at 
135 degrees.  As well, right shoulder abduction was to 97 
degrees, while left shoulder abduction was to 150 degrees.  
The examiner diagnosed a normal right shoulder by X-ray (with 
notation of the normal March 1996 VA 
X-ray findings), but with abnormal physical findings.  

Then, in a December 1996 addendum report regarding her prior 
September 1996 and November 1996 findings, the VA joints 
examiner opined that the veteran's in-service right elbow 
injury (whereupon he fell on it) propagated the shock of the 
fall all the way to the shoulder joint (although to a lesser 
degree).  She noted that current X-ray evaluation of the 
right elbow revealed post-traumatic and degenerative changes.  
She added that in time, physical changes appeared in the 
veteran's right shoulder, although they were not yet evident 
on X-ray evaluation.  She then opined that the veteran's 
right shoulder was a service-connected injury, as related to 
his right elbow and humeral in-service injury.  Based upon 
this opinion, the RO secondarily service-connected the 
veteran's right shoulder disability to his right elbow 
disability in a January 1997 rating decision, and assigned it 
a 20 percent evaluation under 38 C.F.R. § 4.71a, DC 5201.  
See 38 C.F.R. § 3.310(a) (2005).    

In a February 1997 statement, the veteran reported that his 
right shoulder also became painful when lifting items.  

In a January 1998 VA joints examination report, the examiner 
noted that the veteran lacked complete range of motion of his 
right shoulder.  Clinical testing revealed forward elevation 
limited to 115 degrees, abduction limited to 75 degrees, 
external rotation to 30 degrees, and internal rotation to 15 
degrees.  The examiner diagnosed decreased range of motion of 
the right shoulder.  A January 1998 VA general medical 
examination report prepared by the same examiner indicated 
that the examiner suspected the presence of right shoulder 
degenerative joint disease (also known as arthritis) and 
deferred to the results of an X-ray evaluation performed that 
day.  A January 1998 VA X-ray evaluation report for the right 
shoulder, however, revealed no abnormality, and the recorded 
impression was a negative examination.  

VA treatment reports also noted the veteran's complaints of 
right shoulder pain.

Thereafter, a late August 2004 VA X-ray evaluation report 
indicated that there was osteoarthritis in the veteran's 
right shoulder.

Then, the veteran underwent a VA joints examination on August 
28, 2004, and the results of that examination became the 
basis for the RO's increase of his disability rating to 40 
percent, effective from the date of that evaluation.  At that 
examination, the veteran and his family indicated that he had 
had substantial shoulder pain and tenderness, as well as 
impairment, for many years.  On clinical evaluation, the 
veteran had a very tender shoulder to palpation, with pain 
along several of the adjoining muscles.  On range of motion 
testing, forward flexion was to 20 degrees, abduction was to 
10 degrees, internal rotation was to 10 degrees, and external 
rotation was to 5 degrees.  The examiner observed pain and 
hesitation at the ends of all of the tested ranges of motion, 
and stated that there was hesitation and pain on abduction at 
about 15 degrees.  The examiner further reported that repeat 
evaluation was done for both active and passive ranges of 
motion, and that during that evaluation, range of motion 
levels did not improve, and the veteran became more and more 
hesitant, because the motion caused increased amounts of 
pain.  The examiner also noted, however, that he did not 
demonstrate excess fatigability or incoordination.  The 
examiner stated that there was significant muscle weakness 
with motion secondary to pain, and that the veteran tightened 
up on repeat motion because of pain.  The diagnosis was 
adhesive capsulitis or a frozen right shoulder.  
With consideration of the entire record, and especially the 
medical findings noted above, as well as the 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, as well as DeLuca v. Brown, 8 Vet. 
App. 202, 204-207 (1995), the Board finds that for this 
period of the claim, the veteran's level of right shoulder 
symptomatology more nearly approximates a 20 percent rating 
under 38 C.F.R. § 4.71a, DC 5201.  Prior to the substantially 
increased symptomatology documented on August 24, 1998, the 
veteran's noted range of motion measurements did not reveal 
limitation of motion to midway between his side and shoulder 
level, and as such, even with consideration of possible 
flare-ups, the veteran's level of restricted motion simply 
did not approximate the criteria required for a higher 30 
percent rating under DC 5201.  

The Board has also considered other codes that may apply to 
afford the veteran a rating in excess of 20 percent for his 
right shoulder disability for this period of the claim, but 
finds that no other applicable codes may apply to increase 
his rating above 20 percent.  The available codes, however, 
consisting of DC 5200 and DC 5202) address conditions that 
are not medically noted to constitute a component of the 
veteran's service-connected right shoulder disability.  

As well, the Board is aware of the argument posed by the 
veteran's attorney that the veteran's service-connected right 
shoulder disability should not be rated under DC 5201, but 
rather should be rated under DC 5202, which provides a 
maximum 80 percent rating for qualifying other impairment 
involving the dominant humerus.  The Board finds, however, 
that that code is not applicable to this claim, as impairment 
of the right humerus was not deemed to be a part of the 
veteran's right shoulder disability (although it is 
considered a part of his right elbow disability).  
In reaching this conclusion, the Board first notes that the 
veteran's original in-service injury, in large part, involved 
a fracture of the distal end of his right humerus.  There 
was, however, no noted impairment of the proximal end of the 
right humerus, i.e., the end connected to the veteran's right 
shoulder.  As well, the 1996 VA examiner, in reality, 
service-connected the veteran's right shoulder based upon a 
finding of likely arthritis, and not upon a finding of other 
impairment of the humerus.  Moreover, arthritis is to be 
rated in accordance with limitation of motion of the affected 
part, and the code for rating limitation of motion of the 
shoulder is DC 5201.  See 38 C.F.R. § 4.71a, DC 5003, DC 5010 
(2005).  

Accordingly, the Board finds that any diagnostic codes under 
38 C.F.R. § 4.71a that address symptomatology pertaining to 
the humerus, including DC 5200 (for scapulohumeral 
articulation or ankylosis thereof) and DC 5202, are not 
applicable to the evaluation of this service-connected 
disability.  In addition, if the Board was to utilize such 
diagnostic codes in evaluating the veteran's right shoulder 
disability, this could also conceivably amount to 
impermissible pyramiding per 38 C.F.R. § 4.14, given that the 
veteran is already in receipt of a 50 percent rating for 
impairment of the distal end of the humerus in conjunction 
with his service-connected right elbow fracture residuals.  
Moreover, even if it were permissible to utilize such 
diagnostic codes, the Board observes that for this claim 
period, the competent medical evidence of record does not 
reflect recorded symptomatology at a level that would warrant 
the assignment of a rating in excess of 20 percent.  
38 C.F.R. § 4.7.

Thus, the Board concludes that the veteran is not entitled to 
a rating in excess of 20 percent for service-connected right 
shoulder disability for the period of the claim prior to 
August 28, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.71a, DC 5201.    

B.  Entitlement to an Evaluation in Excess of 40 Percent for 
a Right Shoulder Disability for the Period of the Claim from 
August 28, 2004

The Board first observes that for this period of the claim, 
the veteran is now in receipt of the maximum available rating 
under 38 C.F.R. § 4.71a, DC 5201.  Accordingly, the only way 
he may receive a schedular rating in excess of that amount is 
via evaluation of his disability under another applicable 
code.  As discussed above in the Board's analysis of the 
veteran's entitlement to more than 20 percent for the period 
of the claim prior to August 28, 2004, however, there is no 
other applicable code so as to rate the veteran's service-
connected symptomatology, mainly because the proximal portion 
of his right humerus has not been identified in the competent 
medical evidence of record as a part of his service-connected 
disability.  As such, other potentially available diagnostic 
codes that could be used to assign a rating in excess of 40 
percent for this period of the claim, such as DC 5200 (for 
scapulohumeral articulation or ankylosis thereof) and DC 5202 
(for other humerus impairment) are not available.  Again, 
even if the Board could consider those codes, it notes that 
the competent medical evidence of record for this period of 
the claim does not contain a recorded level of symptomatology 
that would warrant the assignment of a rating in excess of 40 
percent for this disability.  See 38 C.F.R. § 4.7.  Thus, the 
Board holds that for the period of the claim from August 28, 
2004, the veteran is not entitled to a rating in excess of 40 
percent for his right shoulder disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, DC 5201; see also 38 C.F.R. 
§ 4.14.

C.  Entitlement to an Effective Date Earlier than August 28, 
2004, for an Evaluation of 40 Percent for a Right Shoulder 
Disability

The laws and regulations discussed above, with regard to 
claims before VA and concerning entitlement to earlier 
effective dates also apply to this claim.  See 38 U.S.C.A. 
§§ 5101(a), 5110; 38 C.F.R. §§ 3.1(p), 3.151(a), 3.400.

Again, information of record in the claims file reflects that 
the veteran first filed an informal claim for entitlement to 
service connection for a right shoulder disorder on January 
17, 1996.  Thereafter, the RO assigned him an evaluation of 
20 percent under 38 C.F.R. § 4.71a, DC 5201 prior to August 
28, 2004, and of 40 percent from August 28, 2004.  As noted 
above, the veteran appealed the initial 20 percent rating 
first assigned to his service-connected disability, and the 
Board, on review of that appeal, has determined that the two 
staged ratings now assigned to the veteran's right shoulder 
disability are properly in effect.  Moreover, there is no 
indication of a prior unadjudicated claim of record with 
regard to the veteran's entitlement to service connection for 
a right shoulder disorder.  

Thus, based upon applicable law, the Board holds that the 
assignment of an earlier effective date of January 17, 1996, 
for a 40 percent evaluation for right shoulder disability is 
not warranted here.  38 U.S.C.A. §§ 5101(a), 5110; 38 C.F.R. 
§§ 3.1(p), 3.151(a), 3.400.


V.  Entitlement to an Effective Date Earlier Than August 28, 
2004, for the Award of  Special Monthly Compensation (SMC)

The Board again notes that the previously discussed legal 
provisions with regard to claims before VA and as to 
entitlement to earlier effective dates also apply to this 
claim.  See 38 U.S.C.A. §§ 5101(a), 5110; 38 C.F.R. 
§§ 3.1(p), 3.151(a), 3.400.

The veteran's attorney avers that because the veteran's 
rating for PTSD should properly be 100 percent from the date 
of his claim for service connection for that disability 
(January 17, 1996), the legal requirements for his 
entitlement to special monthly compensation (SMC) are also 
met as of that date.  As explained above, however, the 
veteran is not entitled to a rating of 100 percent for PTSD 
from January 17, 1996.  Instead, he is only entitled to that 
rating as effective from August 28, 2004, which is also the 
current effective date for his award of SMC benefits.   

Under VA law, entitlement to SMC at the housebound rate is 
warranted when the veteran has one service-connected 
disability rated at 100 percent plus additional service-
connected disabilities independently ratable at 60 percent or 
more.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. 
§ 3.350(s) (2005).  The Board finds, however, that the 
veteran's various disability ratings, even as now in effect 
after appellate review, do not meet these requirements so as 
to assign any date earlier than August 28, 2004.  As such, 
the veteran is not legally entitled to SMC from January 17, 
1996, and his current entitlement to SMC, as assigned from 
August 28, 2004, is thus properly in effect.  See also 
38 C.F.R. § 3.401(a) (2005).

Conclusion

For the increased rating claims above, the Board has also 
contemplated referral for extraschedular evaluation, but 
finds that there has been no showing that either of the 
disabilities at issue has: (1) caused marked interference 
with employment beyond the interference contemplated in the 
now-assigned ratings; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005) is not warranted.  See 38 C.F.R. § 4.1; 
Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, when all of the evidence for a claim is assembled, 
the Secretary of VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Based upon the foregoing, the Board 
finds that with the exception of its decision herein to 
increase the veteran's ratings for service-connected PTSD 
from 30 percent to 50 percent for the period of the claim 
prior to March 25, 2001, and from 50 percent to 70 percent 
from March 25, 2001, to 
August 28, 2004, the preponderance of the evidence is against 
the remainder of the claims on appeal, such that it must deny 
the claims in their entirety.




ORDER

Service connection for the residuals of head trauma is 
denied.

For the period of the claim prior to March 25, 2001, an 
evaluation of 50 percent for post-traumatic stress disorder 
(PTSD) is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

For the period of the claim from March 25, 2001, to August 
28, 2004, an evaluation in of 70 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An effective date earlier than August 28, 2004, for an 
evaluation of 100 percent for PTSD is denied.

For the period of the claim prior to August 28, 2004, an 
initial evaluation in excess of 20 percent for a right 
shoulder disability is denied.

For the period of the claim from August 28, 2004, an 
evaluation in excess of 40 percent for a right shoulder 
disability is denied.

An effective date earlier than August 28, 2004, for an 
evaluation of 40 percent for a right shoulder disability is 
denied.

An effective date earlier than August 28, 2004, for the award 
of special monthly compensation (SMC) is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


